DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a component of the agricultural harvester to adjust the current position of the harvesting implement” in claim 10 lines 13-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“A component” is interpreted in view of the specification to comprise at least one of: lift actuator(s), tilt actuator(s), and/or pivot actuator(s) or any other equivalent actuation device to perform the function of: adjusting the current position of the harvesting implement.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 8 and 17 are objected to because of the following informalities:  “wherein reference position” should read: “wherein the reference position”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 13 lines 3-4 recite: “such that a position of the first implement section in the plane is independently adjustable relative to a position of the first implement section in the plane.” It is unclear how the first implement section is adjustable relative to itself. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enns (USPN 10216156).
Regarding claims 1 and 10, Enns discloses a system and method for controlling harvesting implement position of an agricultural harvester (10), the system comprising: a harvesting implement (20) configured to be coupled to the agricultural harvester to permit adjustment of a current position of the harvesting implement relative to a field surface (via components in the form of actuators 15, 29 and 32); a sensor configured to capture data indicative of the current position of the harvesting implement relative to the field surface (Sensor 39 and sensors for position for actuators 32 and 29 as described in Column 7 lines 10-12); a display device/GUI (41, figures 4-6); and a controller/computing device (40) communicatively coupled to the sensor and the display device, the controller configured to: monitor the 

Regarding claims 2 and 11, Enns discloses wherein the first interface element is superimposed over the second interface element (The controller is considered to “superimpose” the first and second elements to compare and make the necessary corrections to header position).

Regarding claims 3 and 12, Enns discloses wherein the harvesting implement extends in a transverse direction between a first side of the harvesting implement and a second side of the harvesting implement and in a vertical direction between a bottom end of the harvesting implement and a top end of the harvesting implement (Inherent to the header assembly 20), the harvesting implement configured to be coupled to the agricultural harvester to permit adjustment of the current position of the harvesting implement in a plane defined by the transverse and vertical directions (Controller 40 controls height via the actuators).

Regarding claims 4 and 13, Enns discloses wherein the harvesting implement comprises a first implement section and a second implement section pivotably coupled to the first implement section (Column 6 lines 35-40) such that a position of the first implement section in the plane is independently adjustable relative to a position of the second implement section in the plane (Column 7 discloses that the center portion of the header is controlled to match the height of gauge wheels on the wings of the header.  Therefore, the controller operators to adjust each section independently via the left and right gauge wheels and the center actuators connected to the feeder house).

Regarding claims 5 and 14, Enns discloses wherein the first interface element comprises a first interface element portion associated with the position of the first implement section within the plane and a second interface element portion associated with the position of the second implement section within the plane (Figure 5 shows a plurality of first interference elements associated with the left, right and middle portion of the header).

Regarding claims 6 and 15, Enns discloses wherein the sensor corresponds to a first sensor installed on the first implement section and configured to capture data indicative of a distance between the first implement section and the field surface in the vertical direction, the system further comprising: a second sensor installed on the second implement section and configured to capture data indicative of a distance between the second implement section and the field surface in the vertical direction (The data of figure 5 is generated from sensors indicative of the height of the various sections).

Regarding claims 7-8 and 16-17, Enns discloses wherein the controller is configured to receive an input associated with the reference position of the harvesting implement from an operator of the agricultural harvester  and wherein reference position comprises a headlands position of the harvesting 

Regarding claims 9 and 18, Enns discloses wherein the first and second interface elements comprise lines (Figure 4 shows that icon 44 is comprised of lines to make up the shape of the header to display its preset height and tilt angle, Figure 5 shows lines in the form of bars to show actual positioning).

Allowable Subject Matter
An amendment specifically incorporating the limitations of claim 2 and 9 and further detailing the depiction of figures 4-6 to clearly claim multiple header sections with the various interference element lines superimposed over each other for the operator to view on the display would place the claims in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671